internal_revenue_service department of the treasury significant index number washington dc person to contact sec_1 telephone number refer reply to ob te ep t room date oct legend p w a c taxpayer taxpayer taxpayer taxpayer taxpayer trust d sep ira x state y dear this letter is in response to a ruling_request dated date submitted by your authorized representative concerning the division and distribution of an individual_retirement_arrangement ira the facts on which the ruling requests are based are as follows on date taxpayer a established sep ira x and c and taxpayer trust d as his designated the taxpayer attained age on april designated his two sons and a_trust for his daughter taxpayers b beneficiaries and when he died on date taxpayer a received distributions from sep ira x totalling dollar_figure big_number dollar_figure and dollar_figure respectively balance of approximately dollar_figure at the time of his death sep ira x had a in years through thus had not reached his required_beginning_date taxpayer a decided that sep ira x be divided equally and one-third to taxpayer as the designated beneficiaries of sep ira x one-third to taxpayer b born date one-third to taxpayer c born july a_trust for taxpayer a’s daughter born july trust d in addition taxpayer a appointed taxpayers b and c as co- trustees of taxpayer trust d continuing for the life of the daughter and then for the daughter’s descendants with distributions to such descendents at age only after the death of taxpayer d designated beneficiaries after taxpayer a’s death no one has the power to change the taxpayer trust d is valid in state y taxpayer a’s to provide for the the entire principal may be distributed to the will provides the purpose of the trust is health support and maintenance of his daughter during her lifetime daughter if required for trust purposes several children d older than taxpayer a’s daughter irrevocable on the date of taxpayer a’s death represents that a copy of the trust instrument was provided to the sponsor of sep ira x before taxpayer a’s death and again on or about september there is no beneficiary of taxpayer trust taxpayer trust d became the taxpayer the daughter has it c and d in order to accommodate the long-term financial goals is proposed that sep ira x be of taxpayers b equally divided into three separate ira accounts minimum distributions to taxpayers b d will be made from the subaccount for him or it but with distributions to be made from all three subaccounts based upon the life expectancy of taxpayer b the oldest and with each distribution from each subaccount to be based upon only the value of that subaccount beneficiary may withdraw more than the minimum amount at any time required and taxpayer trust is possible that a it c the business reason for the transaction is to permit the orderly administration of the taxpayer trust d allow taxpayers b and c to properly file their tax returns and to allow a sep ira x payout as provided by the internal_revenue_code and regulations and to an initial distribution of sep ira x based upon the life expectancy of the oldest designated_beneficiary taxpayer b will be made prior to date will be paid equally to the three taxpayers and will be reported on form_1040 for each of the two individual beneficiaries and on form_1041 for the trust for based on the foregoing facts and representations you request the following rulings that the creation of three equal subaccounts at the of taxpayer a‘s date of death will not effect the tax- direction of taxpayers b as deferred status of sep ira x and will not be treated as a taxable_distribution to taxpayers b_trust d and taxpayer trust d effective c and taxpayer c that minimum distributions from each and every of the three separate subaccounts based upon the life expectancy of the designated_beneficiary of the ira having the shortest life expectancy taxpayer b who is the oldest and based upon only the value of the separate subaccount for each particular beneficiary as beneficiary will satisfy the minimum distribution_requirements of sec_408 code code with such distributions beginning no later than date to distributions to that of the internal revenue that the beneficiary of the taxpayer trust d is identifiable from the trust instrument within the meaning of sec_1 a -1d-5 q a a q a a of the proposed income_tax regulations and a -1d- that taxpayers b and c and the daughter of the deceased who is the beneficiary of taxpayer trust d are beneficiaries of sep ira x for purposes of determining the distribution period under code sec_401 b iii such distribution period is based upon the life expectancy of the oldest ie ruled the designated_beneficiary as herein and that the initial beneficiary of the taxpayer trust d and upon her death her descendants are treated as beneficiaries of the decedent and the distribution period shall be determined under code sec_401 a b iii based upon the life expectancy of the designated_beneficiary of sep ira x having the shortest life expectancy taxpayer b who is the oldest thus the designated_beneficiary that sporadic distributions to the deceased participant while living before the required_beginning_date are irrelevant to the required distributions code sec_402 provides that distributions from a plan such as sep ira x are subject_to the rules for ira_distributions contained in code sec_408 sec_408 provides in general that any amount_paid or distributed from an ira shall be includible in gross_income by the payee or distributee as the case may be the manner provided under code sec_72 code in code sec_408 a i provides in part that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount is paid into an ira for the benefit of such individual not later than days after the date on which that individual received the distribution code sec_408 b provides that section a i if d a does not apply to any transfer described in sec_408 period ending on the day of such receipt such individual received any other amount described in such subparagraph from an ira which was not includible in his her gross_income because of the application of sec_408 a at any time during the one-year code sec_408 e provides generally that sec_408 shall not apply to any amount to the extent such amount is required to be distributed under either subsection a or b sec_408 d c i of the code provides in part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 c ii states that an ira shall an inherited ira if the individual for whose be treated as benefit the ira is maintained acquired the ira by reason of the death of another individual and such individual was not the surviving_spouse of such other individual revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee does not result in such funds being paid or distributed to the participant and it contribution conclusion would apply whether the bank trustee initiates or the ira participant directs the transfer of funds the revenue_ruling states that this is not a rollover therefore with respect to ruling requests sec_1 and at the request of the we conclude the mere segregation into subaccounts of the interest of multiple beneficiaries to sep ira x by the trustee custodian of such ira beneficiaries does not affect the character or qualifications of the trustee or of sep ira x the act of segregation of multiple interests in sep ira x does not affect its tax-deferred status and will not be treated as taxpayer trust d trustee transfer of sep ira x or a continuation of sep ira x in subaccounts at the same financial_institution as opposed to a rollover is proposed and meets the description of an inherited ira there is no prohibition against a non-spousal beneficiary having the ira moved from one ira in which taxpayer’s b_trust d participate to three subaccounts with the same trustee or custodian with each subaccount to adopt a a taxable_distribution to taxpayer’s b in the present case a direct trustee to thus although sep ira x c and taxpayer in addition or c e different investment plan and with distributions to be made from each subaccount based upon the life expectancy of taxpayer b but with the amount_paid to each beneficiary based upon the value of only his her account code sec_408 states that under regulations and the incidental death_benefit prescribed by the secretary rules similar to the rules of sec_401 requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira is maintained a a ii provides that a_trust shall not constitute a qualified_trust under that subsection unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary in accordance with regulations over the life of such code section code sec_401 b iii provides an exception to the five-year rule for certain amounts payable over the life of a beneficiary if interest is payable to beneficiary accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and distributions begin not later than one year after the date of the employee's death any portion of the employee’s or for the benefit of such portion will be distributed in a designated such to proposed regulation a -1c-3 q a a provides a non-spouse beneficiary that in order to satisfy the as rule in code sec_401 b iii five year rule for non-spouse beneficiaries if the designated_beneficiary is not the employee’s surviving_spouse distributions must commence on or before december year in which the employee died of the calendar_year immediately following the calendar the exception to the proposed regulation sec_1 a -1e-5 q a a and big_number a -1f-1 q a d provide that if more than one individual is designated as employee as of the employee’s date of death the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period a beneficiary with respect to an with regard to ruling requests three four and five a beneficiary by the employee a beneficiary of an employee all the term designated_beneficiary means any code sec_401 e provides for the purposes of sec_401 individual designated as proposed regulation sec_1 a -1d-5 q a a and a -1d-6 q a a provide that in the case in which a_trust is named as beneficiaries of the trust with respect to the trust’s interest in the employee’s benefits are treated as having been designated as beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 of the employee's b iii date of death on which the trust is named as a beneficiary of the employee or the employee’s required_beginning_date and as of all subsequent periods during which the trust is named as but for the fact that there is no corpus irrevocable beneficiaries with respect to the trust interest in the employee’s benefit are identifiable from the trust instrument within the meaning of proposed regulation a instrument is provided by the plan of beneficiaries capable of expansion or contraction will be treated as being identifiable if applicable time to identify the class member with the shortest life expectancy a beneficiary the following requirements are met or would be the trust is a valid trust under state law the beneficiaries of the trust are -1d-2 q a a and a copy of the trust is possible at the the members of the trust is a class if as it taxpayer trust d has been ruled to be a valid trust by a superior court in state y on the date of taxpayer a’s death which was before his required_beginning_date trust d are identifiable from the trust instrument within all the beneficiaries of taxpayer the trust became irrevocable a1 the meaning of proposed regulation a -1d- q a a because during the life of taxpayer d the only beneficiary of taxpayer trust d the beneficiaries of taxpayer trust d are her then surviving descendants until they attain the age specified in the trust at which time final distribution will be made the taxpayer represents that a copy of the trust instrument was provided to the sponsor of sep ira x before taxpayer a’s death and again on or about september the date of death she is after her death within nine months of a of the taxpayers b and c and the and a -1d-2 a of the deceased who is the beneficiary therefore with respect to ruling requests sec_4 we conclude that the beneficiaries of the taxpayer and trust d and her descendants are identifiable from the trust instrument within the meaning of sec_1 a -1d- q a a proposed income_tax regulations daughter taxpayer d of taxpayer trust d are designated beneficiaries of sep ira x within the meaning of proposed regulation a -1d- q a a for purposes of determining the distribution period under sec_401 is based upon the life expectancy of the oldest designated_beneficiary as herein ruled taxpayer trust d’s descendants are treated as designated beneficiaries and the distribution period shall be determined under code sec_401 the life expectancy of the designated_beneficiary of sep ira x having the shortest life expectancy taxpayer b who is the oldest designated_beneficiary and such distribution period finally we conclude that b iii based upon proposed regulation a -1b-5 q a a provides that except as provided for annuities distributions are treated as having begun to the employee in accordance with code sec_401 beginning date made before that date requests deceased participant while living before the required_beginning_date are irrelevant to the required distributions we conclude that sporadic distributions to the even though payments may actually have been a ii on the employee’s required therefore with respect to ruling these rulings are contingent on the valid status of sep ira x at the time the subaccounts were created and that the minimum distribution_requirements of code sec_401 a b iii with respect to sep ira x and its subaccounts are satisfied at all times a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office sincerely yours chief technical branch employee_plans enclosures deleted copy of letter notice of intention to disclose ec
